DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 10-19, 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claims 1 and 12 recite “wherein the temporary seal is made of dissolvable material, where a rate of dissolution of the first portion of the temporary seal accelerates as fluid is circulated past the first portion of the temporary seal creating a bigger internal diameter” and “accelerating a rate of dissolution of the first portion of the temporary seal as fluid is circulated past the first portion of the temporary seal”, respectively. While the specification supports a single species of changing the dissolution rate (e.g. as described in Para 0039 of the as-filed specification, “responsive to second portion 126 of temporary seal 120 being separated from first portion 122, the ridges and grooves on a lower side of second portion 126 of temporary seal 120 maybe be exposed to fluid 210. This may increase a rate of dissolving of second portion 126 of temporary seal 120 since more surface area will be exposed to dissolving fluid”), the claim encompasses a broad number of alternatively species with no evidence that those other alternative species are contemplated. For example, the claim encompasses species such as altering the dissolving fluid’s composition to ‘accelerate’ the rate of dissolution, altering the composition of the dissolvable material and/or providing a coating for the seal, etc. In other words, the claim is a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. MPEP 2163.03, subject V states, “An original claim may lack written description support when […] a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8, 10-19, 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 12 recite “an insert configured to receive the second portion of the temporary seal responsive to […]” and “an insert responsive to the first portion and the second portion […]”. “Responsive” is defined as “Reacting quickly and positively” (see e.g. https://www.lexico.com/definition/responsive). However, the insert 730 as seen in Fig 7, appears to be a static structure. It is not clear in what way the insert is “responsive” or ‘reacts quickly and positively’ to the recited decoupling. 

Claim 4 recites “a casing inner diameter” and depends from claim 2, which also recites “a casing inner diameter”. It is not clear if the newly recited “a casing inner diameter” is 

Claim 6 recites “an insert” and depends from claim 1 which already introduced “an insert”. It is unclear if the newly recited “an insert” is the same or different from that introduced in claim 1. Claim 7 is rejected for depending from an indefinite claim.

Claim 10 recites the limitation "the movement of the wiper plug".  There is insufficient antecedent basis for this limitation in the claim. Movement of a wiper plug has not been previously introduced. 
 
Claim 15 recites “a casing inner diameter” and depends from claim 13, which also recites “a casing inner diameter”. It is not clear if the newly recited “a casing inner diameter” is the same or different from that introduced in claim 13. Claims 16-18 are rejected for depending from an indefinite claim.

Claim 17 recites “an insert” and depends from claim 12 which already introduced “an insert”. It is unclear if the newly recited “an insert” is the same or different from that introduced in claim 12. Claim 18 is rejected for depending from an indefinite claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Getzlaf (US 20140216756 A1), in view of Petrowsky (US 20160069462 A1).

Regarding claim 1, Getzlaf teaches a system for sealing a wellbore, the system comprising: 
a temporary seal (Fig 1, seal 30; Para 0030, “rupture disc 30 that will be ruptured at a subsequent point in time”) 
casing (Fig 1, casing string 94) including a seal seat (Fig 2, casing portion 16, 18 has a portion where seal 30 seats/is retained along its radial rim); 
the seal seat being configured to hold the radial rim of the temporary seal (Fig 2, casing portion 16, 18 has a narrow portion where seal 30 seats along its radial rim). 
Getzlaf is silent on the temporary seal being comprised of a first portion and a second portion, wherein a weak point is created between the first portion and the second portion; wherein the temporary seal is made of dissolvable material, where a rate of dissolution of the first portion of the temporary seal accelerates as fluid is 
Petrowsky teaches a temporary seal being comprised of a first portion (Fig 3, outer circumferential wall 95) and a second portion (Fig 3, dome 40 inward of cut 90), wherein a weak point is created between the first portion and the second portion (Fig 3, weak point 90. Para 0025, “The rupture dome to break away when ruptured to leave a clean passageway bounded by the radius 80 feature line 90 once the broken parts of the rupture dome break and are removed from the seal”);
wherein the temporary seal is made of dissolvable material (Para 0007, “The frangible dome may be made of a material such as […] dissolvables”), where a rate of dissolution of the first portion of the temporary seal accelerates as fluid is circulated past the first portion of the temporary seal creating a bigger internal diameter (Para 0007, Fig 3, in light of the construction of the seal out of a dissolvable material, as the e.g. cut 90 grows larger from dissolution, a greater surface area of the first portion/radial rim will get exposed to the dissolvable fluid and will result in a larger internal diameter).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Getzlaf by utilizing the rupture dome as disclosed by Petrowsky because “when it is broken […] the pieces of the ruptured dome are of a controlled size and shape designed to avoid plugging or hanging in the wellbore or any associated equipment” (Para 0007).
Getzlaf as modified teaches an insert (Fig 1, debris catch 70) configured to receive the second portion of the temporary seal responsive to the first portion and the  (Para 0031, “debris catcher 70 facing uphole so as to capture debris from rupture disc 30.”; as modified by Petrowsky this would only capture the second portion which is what breaks off and falls downhole). 
	
Regarding claim 2, Getzlaf as modified further teaches wherein the first portion of the temporary seal is configured to remain on the seal seat after the first portion and the second portion of the temporary seal are decoupled (Fig 3, Para 0026 of Petrowsky, outer circumferential wall 95 remains attached to the subassembly/casing seat as a modification to Getzlaf), wherein a casing inner diameter is larger than or equal to that of the first portion (Para 0039 of Getzlaf, “the inside diameter of the casing string in the region of the rupture disc assembly 10 is substantially the same as that in the remainder of the casing string (e.g. casing ID (inner diameter) is restored following rupture of the disc”. In other words, once removed, the rupture disc assembly leaves the ID of the casing the same. Necessarily, a first portion must have an ID that is equal to or less than the ID of the casing).  

Regarding claim 12, Getzlaf teaches a method for sealing a wellbore, the system comprising: 
positioning a first portion of a temporary seal  (Fig 1, seal 30; Para 0030, “rupture disc 30 that will be ruptured at a subsequent point in time”) on a seal seat (Fig 2, casing portion 16, 18 has a narrow portion where seal 30 seats along its radial rim). 

Petrowsky teaches the temporary seal including the first portion (Fig 3, outer circumferential wall 95) and a second portion (Fig 3, dome 40 inward of cut 90), wherein a weak point is created between the first portion and the second portion (Fig 3, weak point 90. Para 0025, “The rupture dome to break away when ruptured to leave a clean passageway bounded by the radius 80 feature line 90 once the broken parts of the rupture dome break and are removed from the seal”); 
accelerating a rate of dissolution of the first portion of the temporary seal as fluid is circulated past the first portion of the temporary seal  (Para 0007, “The frangible dome may be made of a material such as […] dissolvables”; Fig 3, in light of the construction of the seal out of a dissolvable material, as the e.g. cut 90 grows larger from dissolution, a greater surface area of the first portion/radial rim will get exposed to the dissolvable fluid and will result in a larger internal diameter. The examiner notes MPEP 2112.02 teaching that “if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device.” In teaching the device’s construction from a dissolvable material, the normal use and operation of such a device made from a dissolvable material would teach the recited step).  

Getzlaf as modified teaches positioning the second portion of the temporary seal on an insert responsive to the first portion and the second portion of the temporary seal being decoupled from each other (Para 0031, “debris catcher 70 facing uphole so as to capture debris from rupture disc 30.”; as modified by Petrowsky this would only capture the second portion which is what breaks off and falls downhole).

Regarding claim 12, Getzlaf as modified further teaches decoupling the first portion and the section portion of the temporary seal (Fig 3, weak point 90. Para 0025 of Petrowsky, “The rupture dome to break away when ruptured to leave a clean passageway bounded by the radius 80 feature line 90 once the broken parts of the rupture dome break and are removed from the seal”); having the first portion of the temporary seal remain on the seal seat after the first portion and the second portion of the temporary seal are decoupled (Fig 3, Para 0026 of Petrowsky, outer circumferential wall 95 remains attached to the subassembly/casing seat as a modification to Getzlaf), wherein a casing inner diameter is larger than or equal to that of the first portion (Para 0039 of Getzlaf, “the inside diameter of the casing string in the region of the rupture disc assembly 10 is substantially the same as that in the remainder of the casing string (e.g. casing ID (inner diameter) is restored following rupture of the disc”. In other words, once removed, the rupture disc assembly leaves the ID of the casing the same. Necessarily, a first portion must have an ID that is equal to or less than the ID of the casing).  

Claims 3-8, 11, 14-19, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Getzlaf (US 20140216756 A1), in view of Petrowsky (US 20160069462 A1), further in view of Callihan (US 4442894 A).

Regarding claim 3, while Getzlaf teaches a wiper plug used with any “suitable landing collar” “known in the art” (Para 0032), Getzlaf is silent on the wiper plug with the recited particulars. 
Callihan teaches a wiper plug with expandable segments (Fig 1, 3, plug 3 has an elastomeric lower ring at reference numeral 3), wherein the expandable segments are configured to change the wiper plug diameter as the wiper plug passes through different diameters (Fig 1, 3, plug 3 has an elastomeric lower ring which is capable of changing diameters as required to pass from the inner bore of 4a to the expanded bore of 12).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Getzlaf by using the wiper plug and collar system as disclosed by Callihan because Getzlaf teaches a generic wiper plug used with any “suitable landing collar” “known in the art” and in order to implement the invention of Getzlaf one would need to select structural particulars of those elements of Getzlaf system which are discussed only generically. 

Regarding claim 4, Getzlaf as modified by Callihan further teaches a landing collar (Fig 3, collar 13, 22, and the portion between 13 and pipe 4a) with a groove (Fig 3, portion between 13 and pipe 4a) and a wiper seat (Fig 2, 13), wherein the groove inner diameter is greater than the wiper seat and a casing inner diameter (Fig 2, groove ID is larger than the wiper seat ID and casing ID at 4a).  

Regarding claim 5, Getzlaf as modified further teaches wherein the wiper plug expandable segments are configured to have a smaller diameter when passing the first portion of the temporary seal positioned on the seal seat (As discussed in the rejection of claim 2, upon which this claim depends, the first portion of the seal as modified has an inner diameter substantially equal to the inner diameter of the casing; Fig 3 of Callihan, as seen, the expandable segments would have a smaller diameter when in a narrower portion of 4a), and a larger diameter when aligned with the groove on the landing collar (Fig 3 of Callihan, as seen, the wiper plug 3 is expandable to a larger diameter when aligned with the groove on the landing collar as previously defined).  

Regarding claim 6, Getzlaf as modified further teaches a float shoe (Fig 1, float shoe 96 extending up to 70), the float shoe including an insert within a first passageway extending through the float shoe (Fig 1, insert 70; Para 0035, “when present, the debris catcher 70 is generally connected with the float shoe and/or float collar (e.g. the debris catcher 70 generally can be threadedly connected to float shoe 96)”), where the insert includes at least one hole (Fig 7 is an additional detail view of debris catcher 70 with openings 78), wherein the second portion of the temporary seal is configured to pass through the wiper seat and be positioned on the insert when the second portion is decoupled from the first portion (Fig 7, Para 0065, small enough portions of seal/dome 30 may flow through the openings 78).  

Regarding claim 7, Getzlaf as modified further teaches wherein the wiper plug is configured to push the second portion of the temporary seal and cement through the first passageway and into annulus after the first portion of the temporary seal is decoupled from the second portion of the temporary seal (Para 0009 of Getzlaf, “Once the disc has ruptured, normal operations, such as cementing, may be performed”; Column 2, line 39-43 of Callihan, the wiper plug is used for cementing and displace portions of the disc/seal along with the cement).  

Regarding claim 8, Getzlaf as modified further teaches wherein the wiper plug is an expandable object allowing the wiper plug to change diameters as the wiper plug passes through different diameters (Fig 1, 3, plug 3 has an elastomeric lower ring which is capable of changing diameters as required to pass from the inner bore of 4a to the expanded bore of 12).  

Regarding claim 11, Getzlaf as modified further teaches a landing collar configured to receive a wiper plug (Fig 3 of Callihan, collar 13, 22, and the portion between 13 and pipe 4a), the landing collar including a recess but does not include expandable (Fig 3, the portion between 13 and pipe 4a does not have an expandable segment).  

Regarding claim 14, while Getzlaf teaches a wiper plug used with any “suitable landing collar” “known in the art” (Para 0032), Getzlaf is silent on the wiper plug with the recited particulars. 
Callihan teaches changing a wiper plug diameter of expandable segments of a wiper plug as the wiper plug passes through different diameters (Fig 1, 3, plug 3 has an elastomeric lower ring which is changes diameters as required to pass from the inner bore of 4a to the expanded bore of 12).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Getzlaf by using the wiper plug and collar system as disclosed by Callihan because Getzlaf teaches a generic wiper plug used with any “suitable landing collar” “known in the art” and in order to implement the invention of Getzlaf one would need to select structural particulars of those elements of Getzlaf system which are discussed only generically. 

Regarding claim 15, Getzlaf as modified further teaches positioning the wiper plug on a landing collar (Fig 3 of Callihan, collar 13, 22, and the portion between 13 and pipe 4a; as seen the wiper plug is position on the landing collar as defined), wherein the landing collar includes a groove (Fig 3, portion between 13 and pipe 4a) and a wiper seat (Fig 2, 13), wherein the groove inner diameter is greater than the wiper seat (Fig 2, groove ID is larger than the wiper seat ID and casing ID at 4a).  

Regarding claim 16, Getzlaf as modified further teaches wherein the expandable segments of the wiper plug have a smaller diameter when passing the first portion of the temporary seal positioned on the seal seat  (As discussed in the rejection of claim 13, upon which this claim depends, the first portion of the seal as modified has an inner diameter substantially equal to the inner diameter of the casing; Fig 3 of Callihan, as seen, the expandable segments would have a smaller diameter when in a narrower portion of 4a), and a larger diameter when aligned with the groove on the landing collar (Fig 3 of Callihan, as seen, the wiper plug 3 is expandable to a larger diameter when aligned with the groove on the landing collar as previously defined).  

Regarding claim 17, Getzlaf as modified further teaches a float shoe (Fig 1, float shoe 96 extending up to 70), the float shoe including an insert within a first passageway extending through the float shoe (Fig 1, insert 70; Para 0035, “when present, the debris catcher 70 is generally connected with the float shoe and/or float collar (e.g. the debris catcher 70 generally can be threadedly connected to float shoe 96)”), where the insert includes at least one hole (Fig 7 is an additional detail view of debris catcher 70 with openings 78), passing the second portion of the temporary seal through the wiper seat (Fig 7, Para 0065, small enough portions of seal/dome 30 may flow through the openings 78 and consequently pass through the wiper seat); and positioning the second portion of the temporary seal on the insert when the second portion is decoupled from the first portion  (Fig 7, Para 0035, 0065, portions which are too large to pass through the insert would be positions on the insert).  

Regarding claim 18, Getzlaf as modified further teaches pushing cement and the second portion of the temporary seal through the first passageway and into annulus after the first portion of the temporary seal is decoupled from the second portion of the temporary seal  (Para 0009 of Getzlaf, “Once the disc has ruptured, normal operations, such as cementing, may be performed”; Column 2, line 39-43 of Callihan, the wiper plug is used for cementing and displace portions of the disc/seal along with the cement).  

Regarding claim 19, while Getzlaf teaches a wiper plug used with any “suitable landing collar” “known in the art” (Para 0032), Getzlaf is silent on the wiper plug with the recited particulars. 
Callihan teaches expanding the wiper plug to change a diameter of the wiper plug as the wiper plug passes through different diameters (Fig 1, 3, plug 3 has an elastomeric lower ring which is changes diameters as required to pass from the inner bore of 4a to the expanded bore of 12).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Getzlaf by using the wiper plug and collar system as disclosed by Callihan because Getzlaf teaches a generic wiper plug used with any “suitable landing collar” “known in the art” 

Regarding claim 22, while Getzlaf teaches a wiper plug used with any “suitable landing collar” “known in the art” (Para 0032), Getzlaf is silent on the wiper plug with the recited particulars. 
positioning a wiper plug on a landing collar (Fig 3, collar 13, 22, and the portion between 13 and pipe 4a with wiper plug 3), wherein the landing collar includes a recess but does not include the expandable segments (Fig 3, the portion between 13 and pipe 4a does not have an expandable segment).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Getzlaf by using the wiper plug and collar system as disclosed by Callihan because Getzlaf teaches a generic wiper plug used with any “suitable landing collar” “known in the art” and in order to implement the invention of Getzlaf one would need to select structural particulars of those elements of Getzlaf system which are discussed only generically. 

Claims 10 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Getzlaf (US 20140216756 A1), in view of Petrowsky (US 20160069462 A1), further in view of Bode (US 5165473 A).


Bode teaches a landing collar (Fig 2, landing collar 20) with expandable segments that are configured to retract responsive to a wiper plug applying force against the expandable segments, and the expandable segments being configured to expand responsive to removing the applied force to restrict the movement of the wiper plug (Fig 5, landing collar has expandable segments 33, 34 which retracts into the groove as head 50 of the wiper plug passes and expands out once the wiper plug head 50 no longer applies a force; Column 2, lines 53-56, “The rings 33, 34 are each split as shown in FIGS. 3 and 4 so as to be radially expansible and contractible, and the rings are sized such that their inner surfaces 35, 36 are located somewhat inwardly of the wall of the bore 28.”).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Getzlaf by using the wiper plug and collar system as disclosed by Bode because Getzlaf teaches a generic wiper plug used with any “suitable landing collar” “known in the art” and in order to implement the invention of Getzlaf one would need to select structural particulars of those elements of Getzlaf system which are discussed only generically and Bode offers “a new and improved stop collar apparatus that cooperates with a cement displacement plug to positively stop cement flow in either direction when the plug reaches a certain distance above the bottom of the casing”. 


Bode teaches retracting expandable segments on a landing collar responsive to a wiper plug applying force against the expandable segments, and expanding the expandable segments responsive to removing the applied force to restrict movement of the wiper plug (Fig 5, landing collar 20 has expandable segments 33, 34 which retracts into the groove as head 50 of the wiper plug passes and expands out once the wiper plug head 50 no longer applies a force. Each of the rings can further be construed as being comprised of segments. Column 2, lines 53-56, “The rings 33, 34 are each split as shown in FIGS. 3 and 4 so as to be radially expansible and contractible, and the rings are sized such that their inner surfaces 35, 36 are located somewhat inwardly of the wall of the bore 28.”).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Getzlaf by using the wiper plug and collar system as disclosed by Bode because Getzlaf teaches a generic wiper plug used with any “suitable landing collar” “known in the art” and in order to implement the invention of Getzlaf one would need to select structural particulars of those elements of Getzlaf system which are discussed only generically and Bode offers “a new and improved stop collar apparatus that cooperates with a cement displacement plug to positively stop cement flow in either direction when the plug reaches a certain distance above the bottom of the casing”. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745.  The examiner can normally be reached on typically 7:30am-5pm EST, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WASEEM MOORAD can be reached on 571-270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/T.N.Y./Examiner, Art Unit 3676                                                                                                                                                                                                        
/ROBERT E FULLER/Primary Examiner, Art Unit 3676